Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 6, 2018

                                    No. 04-17-00509-CR

                                  Ex Parte Noah ESPADA,
                                         Appellant

                 From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2004CR3638
                          Honorable Ron Rangel, Judge Presiding


                                      ORDER

       Appellant Noah Espada’s unopposed motion for extension of time to file his motion for
rehearing is GRANTED. The motion for rehearing is due to be filed no later than September 16,
2019.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2018.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court